Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 31} While I agree with the finding of misconduct in the majority opinion, I disagree as to the sanction. The relators, the panel, and the board all recommended an indefinite suspension. They had the best opportunity to judge respondent’s character and the possibility of his rehabilitation. I would adopt their recommendations of indefinite suspension, coupled with professional therapy and written apologies to the victims. The respondent may never satisfy the second condition for reinstatement of being able to rehabilitate himself, but apparently the relators, the panel, and the board felt he ought to be given that opportunity. Disbarment denies respondent that chance forever. While his conduct is despicable, and it is emotionally easy to justify disbarment, I believe disbarment is not objectively consistent with our cases involving more severe disciplinary conduct, although not of a sexual nature, in which we have given lawyers a second chance. Therefore, I dissent as to the sanction.